J-A01034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 NICHOLAS STEFANO                        :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 NATALIA CRUZ                            :    No. 961 MDA 2021

               Appeal from the Order Entered June 17, 2021
           In the Court of Common Pleas of Lackawanna County
                   Civil Division at No(s): 2020-40262


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED MARCH 31, 2022

     Appellant, Nicholas Stefano (“Father”), appeals from the order entered

in the Lackawanna County Court of Common Pleas, granting the request of

Appellee, Natalia Cruz (“Mother”), to relocate with the parties’ minor child,

V.S. (“Child”). We affirm.

     The trial court set forth the procedural history of this case as follows:

        [T]his action commenced by Father filing a Complaint for
        Custody on February 24, 2020. Father then filed Petitions
        for Special Relief on February 24, 2020 and March 6, 2020
        wherein he alleged that Mother relocated with the minor
        child outside of Lackawanna County, Pennsylvania. In
        Father’s Petitions, he requested sole legal and physical
        custody because of allegations that the minor child was at
        risk of serious bodily injury in Mother’s custody. The [trial
        court] issued Orders dated February 24, 2020, and March 6,
        2020, prohibiting Mother from relocating with the minor
        child outside of Lackawanna County but did not issue an
        award of custody at that time.… On June 23, 2020, the
        parties appeared before [the court] via video conference for
        a hearing on Father’s Petitions for Special Relief. After a
J-A01034-22


          hearing, [the court] issued an Order dated June 23, 2020,
          directing that Mother shall not be permitted to relocate
          outside of Lackawanna County until a Petition for Relocation
          is filed and a hearing is held on such Petition. Further, the
          parties were ordered to submit a stipulation regarding
          shared custody of the minor child to [the court].

          On March 23, 2021, Mother filed a Petition for Relocation.
          On April 22, 2021, Father filed a Petition to Strike [Mother’s]
          Petition for Relocation for failure to include necessary
          information in accordance with the relocation statute. The
          parties appeared via video conference before this [c]ourt on
          April 28, 2021 for a hearing on Father’s Petition to Strike
          [Mother’s] Petition for Relocation. At that time, the parties
          reached an agreement that Mother shall provide the
          necessary information to Father in compliance with the
          relocation statute.

(Trial Court Opinion, filed 8/17/21, at 1-2).

      The court held an evidentiary hearing on Mother’s relocation petition on

June 17, 2021. Mother testified that she relocated with her daughter, N.J.

(“Sibling”), from Ohio to Pennsylvania in 2018 to have a relationship with

Father.   After Child was born, Mother, Father, Sibling and Child moved to

Florida to live with Mother’s mother (“Maternal Grandmother”).              Mother

testified that Maternal Grandmother found Father to be too controlling and

asked the parties to move out of her home. They moved back to Pennsylvania

and moved in with Father’s mother (“Paternal Grandmother”).                 Mother

testified that she did not get along with Paternal Grandmother because

Paternal Grandmother would belittle her and undermine her role as Child’s

mother. After Mother and Father split up in early 2020, Mother moved out of

Paternal Grandmother’s house.


                                       -2-
J-A01034-22


      The parties came to an agreement that Child would stay with Father for

four days of the week and with Mother for three days. The parties largely

followed this schedule until April of 2020 when Father refused to give Child to

Mother for over a month.       A week before Mother’s Day, Mother went to

Paternal Grandmother’s house to see Child and Father called the police to have

Mother removed. Father refused to hand over Child until Mother gave him

information about Sibling that Mother was no longer comfortable sharing with

Father after they broke up.     Mother testified that Father never mentioned

concerns about Covid-19 as the reason for withholding Child until the police

questioned him about the matter. Father gave Child to Mother the day before

Mother’s Day after Mother relented and told Father the information he wanted

about Sibling’s whereabouts.

      Mother testified that Father was verbally abusive to her during their

relationship. She stated that Father would often berate and belittle her in

front of her children and others.        While they were living at Paternal

Grandmother’s house, both Father and Paternal Grandmother would verbally

abuse Mother in front of her children, creating a toxic environment. Mother

also testified that Father was extremely controlling of her and her children.

Father did not like Sibling’s father and would get upset when Mother contacted

him to co-parent Sibling. While the parties were in Florida, Sibling’s father

wanted to be more involved in Sibling’s life, but Father was very opposed to

this, claiming that he was Sibling’s father. Mother had to reach out to Sibling’s


                                      -3-
J-A01034-22


father privately and work out a custody plan without Father’s knowledge.

Mother testified that she currently has a great relationship with Sibling’s father

and they co-parent very well.

      Mother further testified that she has no support system in Pennsylvania

other than Father’s family. If permitted to relocate, Mother would move to

Fremont, Ohio where she has lots of family and friends. She would temporarily

move into her aunt’s house until she secures housing for herself.         Mother

currently works at Amazon and is eligible to transfer to the Amazon facility in

Rockford, Ohio.   Mother also hopes to attend cosmetology school at some

point in the future. Mother located a preschool that is close to her aunt’s

house which has availability for Child. Mother further testified that moving to

Ohio would encourage a strong bond between Child and Sibling.             Sibling

currently resides with her father and attends school in Ohio, and Father does

not permit Child to go with Mother when she visits Sibling in Ohio. Mother

also wants Child to develop a better relationship with Mother’s family in Ohio.

Mother further stated that she wants Child to have a good relationship with

Father and is willing to work out a custody arrangement to maintain a strong

parental bond between Father and Child.

      Madison Hammond, Sibling’s father’s fiancé, testified that she has been

friends with Mother since 2017.       Ms. Hammond stated that Mother and

Sibling’s father are very open and accommodating in coparenting Sibling. She

further testified that Father seemed controlling when Mother was in a


                                      -4-
J-A01034-22


relationship with him.     Specifically, Father would always be present when

Sibling video chatted with her father and would dictate how the call would go.

Further, Father became very upset when Sibling started identifying her father

as her father. Father continued to claim that he was Sibling’s father. Sibling

is currently in therapy because she is afraid of Father.

      Father testified that he never kept Child from Mother.        Father had

concerns about Covid-19 and wanted to know whether Mother traveled out of

state to pick up Sibling. Father stated that he loved Sibling like his own child

and wants Child and Sibling to be close. Father testified that he only objected

to Mother taking Child to Ohio to visit because he was afraid that Mother would

not bring Child back.      Father stated that he has concerns about Mother’s

parenting.      Specifically, Father noted that Mother was inattentive to Child

when she watches him after she works night shifts.

      Father testified that Child has an established routine when he stays with

Father.   When Father is at work, Paternal Grandmother watches Child and

maintains the same routine. Child plays with the children next door almost

every day. Father takes Child to all his doctor’s appointments. Father does

not currently have health insurance through work but is in the process of

acquiring it.    Father reported that he was unaware that Child was insured

under Mother’s insurance.

      Paternal Grandmother testified that she has a great relationship with

Child. She is available to provide childcare to Child when needed. Paternal


                                       -5-
J-A01034-22


Grandmother noted instances where Mother fell asleep while Child was in her

care and expressed concerns over Mother’s attentiveness.

         Corey Venosh testified that she has been friends with Father and Mother

for years. Ms. Venosh testified that Father is a great father to Child. She

further stated that she has never seen Father raise his voice at Mother or

Child.

         After considering all the evidence, the trial court granted Mother’s

petition for relocation on June 17, 2021. Father’s counsel represented to the

court that Father and Mother would work out an agreement as to periods of

custody pending appeal. Accordingly, the court granted Father shared legal

custody and partial physical custody without specifying the exact schedule for

Father’s periods of custody. On Monday, July 19, 2021, Father filed a timely

notice of appeal and contemporaneous statement of errors complained of on

appeal.

         Father raises the following issues for our review:

            Did the trial court err and find contrary to well settled law
            and the evidence admitted at trial, by finding that [Mother]
            met the burden required according to the Gruber[1]
            standards and 23 Pa.C.S.A. § 5337 in connection with her
            Petition for Relocation?

            Did the trial court err by failing to place the best interests of
            [Child] over the interests of [Mother]?

            Did the trial court err as a matter of fact and law in finding
            Mother presented sufficient evidence that the relocation
____________________________________________


1   Gruber v. Gruber, 583 A.3d 434 (Pa.Super. 1990).

                                           -6-
J-A01034-22


         would significantly improve her and [Child]’s quality of life?

         Did the trial court err as a matter of fact and law by failing
         to consider [Child]’s young age, developmental stage, his
         individual needs and the likely impact the relocation will
         have on his physical, educational and emotional
         development?

         Did the trial court err as a matter of fact and law when it
         failed to consider the Pennsylvania Superior Court’s Opinion
         in Thomas v. Thomas, 739 A.2d 206 (Pa.Super. 1999)
         [(en banc)] and the parties’ shared custody prior to Mother’s
         relocation?

         Did the trial court err as a matter of fact and law when it
         determined there were realistic substitute visitation
         arrangements available which will adequately foster an
         ongoing relationship between [Child] and [Father]?

         Did the trial court err as a matter of fact and law by failing
         to require [Mother] to immediately notify [Father] of any
         medical issues or developments in regard to [Child]?

         Did the trial court err as a matter of fact and law by
         providing only discretionary language in the relocation order
         regarding [Father]’s visitation which does not provide
         [Father] with any specific dates for visitation throughout the
         entire school year or provide for any holiday visitation?

         Did the trial court err as a matter of fact and law when it
         failed to retain jurisdiction, based on the parties’ agreement,
         its knowledge of Father’s intent to appeal, and [Child]’s
         home state of Pennsylvania?

         Did the trial court err as a matter of fact and law when it
         failed to grant Father’s request to stay Mother’s relocation
         pending appeal as the court remained the appropriate forum
         to address the custody action as the home state of the minor
         child and Mother had not yet relocated at the time of the
         hearing?

(Father’s Brief at 5-7).

      In his first six issues combined, Father argues that the court did not

                                      -7-
J-A01034-22


properly weigh all relevant evidence to determine whether relocation was in

Child’s best interest. Father asserts that the court did not properly consider

the relationships that Child has with Father’s family and neighbors particularly

in comparison to Child’s relationship with Mother’s family in Ohio, who Child

has only met once. Father avers that the court erred in finding that Mother’s

quality of life would be improved by the relocation where Mother would only

transfer laterally in her job and would move from her own apartment in

Pennsylvania to a room in her aunt’s house in Ohio. Father contends that it

was unreasonable for the court to conclude that Mother would encourage a

relationship between Father and Child in light of Mother’s history of thwarting

a relationship between Sibling and her father when she lived in Florida.

      Father further insists that the court placed too much importance on the

improvement to Mother’s quality of life when there was no evidence of record

that Child’s quality of life would be improved by relocating. Father maintains

that the court erred by considering educational opportunities in Ohio when

Child was only two at the time of the hearing. Furthermore, Father avers that

the court did not adequately scrutinize the competing custodial environments

in determining whether Child’s quality of life would be improved by relocating.

Father emphasizes that there is no realistic custody arrangement that would

maintain the relationship between Father and Child because the seven-hour

distance from Pennsylvania to Ohio would remove Father from Child’s day-to-

day life. As such, Father contends that relocation would negatively impact


                                     -8-
J-A01034-22


Child’s physical and emotional development by separating Child from Father,

particularly because Father is the one who takes Child to his doctor’s

appointments. Father concludes that Mother failed to sustain her burden of

demonstrating that relocation was in Child’s best interests, and the trial court

abused its discretion by permitting Mother to relocate. We disagree.

      In reviewing a child custody order:

         [O]ur scope is of the broadest type and our standard is
         abuse of discretion. This Court must accept findings of the
         trial court that are supported by competent evidence of
         record, as our role does not include making independent
         factual determinations. In addition, with regard to issues of
         credibility and weight of the evidence, this Court must defer
         to the trial judge who presided over the proceedings and
         thus viewed the witnesses first hand. However, we are not
         bound by the trial court’s deductions or inferences from its
         factual findings. Ultimately, the test is whether the trial
         court’s conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted).

      “The trial court must consider all ten relocation factors and all sixteen

custody factors when making a decision on relocation that also involves a

custody decision.” A.M.S. v. M.R.C., 70 A.3d 830, 836 (Pa.Super. 2013).

With respect to a custody order, Section 5328(a) provides:

         § 5328. Factors to consider when awarding custody

               (a)      Factors.—In ordering any form of custody,
         the court shall determine the best interest of the child by

                                     -9-
J-A01034-22


       considering     all  relevant   factors,  giving    weighted
       consideration to those factors which affect the safety of the
       child, including the following:

                     (1) Which party is more likely to
                encourage and permit frequent and continuing
                contact between the child and another party.

                       (2) The present and past abuse committed
                by a party or member of the party’s household,
                whether there is a continued risk of harm to the
                child or an abused party and which party can better
                provide adequate physical safeguards and
                supervision of the child.

                      (2.1) The information set forth in section
                5329.1(a) (relating to consideration of child abuse
                and involvement with protective services).

                      (3) The parental duties performed by each
                party on behalf of the child.

                      (4) The need for stability and continuity in
                the child’s education, family life and community
                life.

                      (5)   The availability of extended family.

                      (6)   The child’s sibling relationships.

                       (7) The well-reasoned preference of the
                child, based on the child’s maturity and judgment.

                      (8) The attempts of a parent to turn the
                child against the other parent, except in cases of
                domestic violence where reasonable safety
                measures are necessary to protect the child from
                harm.

                       (9) Which party is more likely to maintain
                a loving, stable, consistent and nurturing
                relationship with the child adequate for the child’s
                emotional needs.


                                  - 10 -
J-A01034-22


                       (10) Which party is more likely to attend to
                  the daily physical, emotional, developmental,
                  educational and special needs of the child.

                        (11) The proximity of the residences of the
                  parties.

                        (12) Each party’s availability to care for the
                  child or ability to make appropriate child-care
                  arrangements.

                        (13) The level of conflict between the
                  parties and the willingness and ability of the parties
                  to cooperate with one another. A party’s effort to
                  protect a child from abuse by another party is not
                  evidence of unwillingness or inability to cooperate
                  with that party.

                        (14) The history of drug or alcohol abuse of
                  a party or member of a party’s household.

                        (15) The mental and physical condition of a
                  party or member of a party’s household.

                         (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a). In expressing the reasons for its decision, “there is

no required amount of detail for the trial court’s explanation; all that is

required is that the enumerated factors are considered and that the custody

decision is based on those considerations.” M.J.M. v. M.L.G., 63 A.3d 331,

336 (Pa.Super. 2013), appeal denied, 620 Pa. 710, 68 A.3d 909 (2013). A

court’s explanation of reasons for its decision, which adequately addresses the

relevant custody factors, complies with Section 5323(d). Id.

      The Custody Act defines “relocation” as “[a] change in residence of the

child which significantly impairs the ability of a nonrelocating party to exercise


                                     - 11 -
J-A01034-22


custodial rights.”   23 Pa.C.S.A. § 5322(a).      Section 5337 sets forth the

procedures and factors governing relocation in relevant part as follows:

         § 5337. Relocation

                                   *    *     *

              (h)        Relocation       factors.—In     determining
         whether to grant a proposed relocation, the court shall
         consider the following factors, giving weighted consideration
         to those factors which affect the safety of the child:

                  (1)     The nature, quality, extent of involvement
            and duration of the child’s relationship with the party
            proposing to relocate and with the nonrelocating
            party, siblings and other significant persons in the
            child’s life.

                 (2)    The age, developmental stage, needs of
            the child and the likely impact the relocation will have
            on the child’s physical, educational and emotional
            development, taking into consideration any special
            needs of the child.

                  (3)    The  feasibility   of   preserving   the
            relationship between the nonrelocating party and the
            child through suitable custody arrangements,
            considering the logistics and financial circumstances
            of the parties.

                 (4)    The child’s preference, taking          into
            consideration the age and maturity of the child.

                  (5)   Whether there is an established pattern of
            conduct of either party to promote or thwart the
            relationship of the child and the other party.

                 (6)     Whether the relocation will enhance the
            general quality of life for the party seeking the
            relocation, including, but not limited to, financial or
            emotional benefit or educational opportunity.

                 (7)    Whether the relocation will enhance the

                                     - 12 -
J-A01034-22


            general quality of life for the child, including, but not
            limited to, financial or emotional benefit or
            educational opportunity.

                  (8)   The reasons and motivation of each party
            for seeking or opposing the relocation.

                 (9)   The present and past abuse committed by
            a party or member of the party’s household and
            whether there is a continued risk of harm to the child
            or an abused party.

                  (10) Any other factor affecting the best interest
            of the child.

23 Pa.C.S.A. § 5337(h). Moreover,

         [T]he party proposing relocation…bears the burden of
         proving relocation will serve the children’s best interests.
         See 23 Pa.C.S.A. § 5337(i). Each party, however, has the
         burden of establishing “the integrity of that party’s motives
         in either seeking the relocation or seeking to prevent the
         relocation.” 23 Pa.C.S.A. 5337(i)(2).

S.J.S., supra at 551. In all of these proceedings:

         [O]n issues of credibility and weight of the evidence, we
         defer to the findings of the trial [court] who has had the
         opportunity to observe the proceedings and demeanor of
         the witnesses.

            The parties cannot dictate the amount of weight the
            trial court places on evidence. Rather, the paramount
            concern of the trial court is the best interest of the
            child. Appellate interference is unwarranted if the trial
            court’s consideration of the best interest of the child
            was careful and thorough, and we are unable to find
            any abuse of discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009) (internal

citations omitted).

      Instantly, the court conducted an evidentiary hearing and carefully

                                     - 13 -
J-A01034-22


considered all custody and relocation factors, including the motives of both

parties in seeking and opposing relocation. (See Trial Court Opinion at 3-13).

Regarding the relocation factors, the court found that Child has a good bond

with Father, Mother and Sibling. However, the court determined that Mother

was more likely to promote a relationship between Child and the other parent

because Father has previously thwarted Mother’s relationship with Child by

preventing her from seeing him.       The court also found that Father could

continue to have a meaningful relationship with Child with regular periods of

physical custody facilitated by custody exchanges at a halfway point between

Ohio and Pennsylvania.     Further, the court found that both Mother’s and

Child’s quality of life would be improved by relocation. Mother planned and

presented evidence of secure housing and employment in Ohio. Mother also

has an extensive support system in Ohio and stated that she believes she will

be mentally and financially healthier there.     In addition, Sibling lives and

attends school in Ohio. Relocation would allow both Mother and Child to spend

more time with Sibling to strengthen that bond.        The court also found it

significant that Mother located an early education facility that has availability

for Child in Ohio.

      Regarding custody factors, the court found that both parties adequately

performed parental duties while Child was in their custody. However, there

was credible evidence that Father was controlling and verbally abusive

towards Mother, Sibling and Mother’s extended family. Further, Mother has


                                     - 14 -
J-A01034-22


been trying to allow Sibling and Child to have a strong relationship, but Father

has refused to allow Mother to take Child to visit Sibling in Ohio. Contrary to

Father’s assertions, the court properly considered all the factors articulated in

Sections 5328(a) and 5337(h), including the impact of relocation on Child’s

development, the impact of relocation on Child’s quality of life, and the best

interests of Child.2     See A.M.S., supra.        The court’s determinations are

supported by the record, and we decline Father’s invitation to reweigh the


____________________________________________


2 Father cites and relies on Gruber, supra, in which this Court stated that in
every relocation dispute, the trial court must consider: (1) the custodial
parent’s desire to exercise autonomy over basic decisions that will affect his
or her life and that of the children; (2) a child’s strong interest in maintaining
and developing a meaningful relationship with the non-custodial parent; (3)
the interest of the non-custodial parent in sharing in the love and rearing of
his or her children; and (4) the state’s interest in protecting the best interests
of the children. Thus, the Gruber Court stated that trial courts must consider
(1) the potential advantages of the proposed move and the likelihood the
move would substantially improve the quality of life for the custodial parent
and children; (2) the integrity of the motive of both the custodial and non-
custodial parent in either seeking the move or seeking to prevent it; and (3)
the availability of realistic, substitute arrangements which will adequately
foster an ongoing relationship between the child and the non-custodial parent.
See Gruber, supra. Nevertheless, Section 5337 altered the legal standards
that a trial court must consider when ruling on a request to relocate. Trial
courts must now consider all relocation factors listed in Section 5337(h). See
E.D. v. M.P., 33 A.3d 73 (Pa.Super. 2011). See also C.R.F. v. S.E.F., 45
A.3d 441 (Pa.Super. 2012) (explaining that Section 5337 essentially codified
relocation factors outlined in Gruber and its progeny).

Father also cites Thomas, supra, in which this Court held that the Gruber
factors were to be considered in equal shared custody cases, and the trial
court’s failure to do so required vacating and remanding for a further analysis
under the relevant factors.

Our review of the record confirms that the trial court considered the relevant
custody and relocation factors under the current statutory framework.

                                          - 15 -
J-A01034-22


evidence in his favor. See S.J.S., supra. Accordingly, Father is not entitled

to relief on his first six issues.

      In his seventh issue on appeal, Father argues that the court erred by

failing to specify in its order that Mother is required to notify Father of any

medical issues or developments regarding Child.

      The court’s order states that Father and Mother have shared legal

custody. Legal custody is defined as “[t]he right to make major decisions on

behalf of the child, including, but not limited to, medical, religious and

educational decisions.” 23 Pa.C.S.A. § 5322(a). By granting Father shared

legal custody, the court gave him the right to be informed about Child’s

medical information and to make medical decisions on Child’s behalf. To the

extent that Father argues that the court was required to explicitly specify

Father’s right to medical information in its order, Father failed to cite any

relevant authority to support this assertion. As such, the argument is waived.

See In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013) (reiterating: “This Court will not

consider the merits of an argument which fails to cite relevant case or

statutory authority”).

      In his eighth issue on appeal, Father argues that the court erred by

failing to specify dates for Father’s periods of custody of Child. Father asserts

that by failing to include specific dates for Father’s custodial time with Child,

the court essentially allowed Mother to dictate when and how much time


                                     - 16 -
J-A01034-22


Father can have custody.

      The plain language of the court’s order refutes Father’s assertion. The

court’s order states that “Father shall have partial physical custody of the

minor child at time[s] mutually agreed upon by the parties.” (Trial Court

Order, filed 6/17/21) (emphasis added). The court did not allow Mother to

solely dictate Father’s custodial time but allowed the parties the freedom to

determine custodial periods by agreement. Furthermore, the court permitted

such discretion because Father’s counsel specifically represented to the court

that she would work out a custody agreement with Mother’s counsel pending

appeal. (See N.T. Relocation Hearing, 6/17/21, at 119). Accordingly, this

issue on appeal is without merit.

      In his final two issues combined, Father argues that the court erred by

refusing to retain jurisdiction over this matter and stay Mother’s relocation

pending appeal. Nevertheless, Father failed to cite to any relevant authority

to support his claim that the court was required to retain jurisdiction after

granting a petition to relocate Child outside of its jurisdiction.    Likewise,

Father’s brief does not provide any support for his assertion that the court was

required to stay Mother’s relocation pending appeal. As such, these issues

are waived. See Whitley, supra.        Accordingly, Father’s issues on appeal

merit no relief and we affirm the trial court’s order granting Mother’s petition

for relocation.

      Order affirmed.


                                     - 17 -
J-A01034-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/31/2022




                          - 18 -